Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Claims 1-59 are pending in the present application.
Claims 1-59 are subject to election/restriction as detailed below:

		
Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. 	Claims 4 and 14, drawn to a method of promoting axon regeneration in a patient, comprising: administering a therapeutically effective amount of an inhibitor compound to the patient or administering a gene editing therapy to the patient, wherein the inhibitor compound is selected from the group consisting of a Lipin-1 inhibitor, a diglyceride acyltransferase inhibitor, and combinations thereof; and the gene editing therapy reduces expression of the Lipin-1 gene or a diglyceride acyltransferase gene, wherein the inhibitor is a Lipin-1 compound inhibitor, classifiable in class/subclass C07K 14/4703, for example.  

Group II.	Claims 5-7 and 15-17, drawn to a method of promoting axon regeneration in a patient, comprising: administering a therapeutically effective amount of an inhibitor compound to the patient or administering a gene editing therapy to the patient, wherein the inhibitor compound is selected from the group consisting of a Lipin-1 inhibitor, a diglyceride acyltransferase inhibitor, and combinations thereof; and the gene editing therapy reduces expression of the Lipin-1 gene or a diglyceride acyltransferase gene, wherein the inhibitor is a diglyceride acyltransferase compound inhibitor, classifiable in class/subclass C12Y 203/0102, for example.  

Group III.	Claims 8-11 and 19, drawn to a method of promoting axon regeneration in a patient, comprising: administering a therapeutically effective amount of an inhibitor compound to the patient or administering a gene editing therapy to the patient, wherein the inhibitor compound is selected from the group consisting of a Lipin-1 inhibitor, a diglyceride acyltransferase inhibitor, and combinations thereof; and the gene editing therapy reduces expression of the Lipin-1 gene or a diglyceride acyltransferase gene, wherein the inhibitor is an in vivo gene editing therapy for reducing expression of Lipin-1 gene comprises administering to the patient a gene knockdown construct for inhibiting the Lipin-1 gene, the construct being selected from at least one of an siRNA, a miRNA, an shRNA, an antisense RNA, and an sgRNA, classifiable in class/subclass C12N 15/113, for example.  If this Group is elected, a further election of species is required as detailed below:

Group IV.  Claims 12 and 20, drawn to a method of promoting axon regeneration in a patient, comprising: administering a therapeutically effective amount of an inhibitor compound to the patient or administering a gene editing therapy to the patient, wherein the inhibitor compound is selected from the group consisting of a Lipin-1 inhibitor, a diglyceride acyltransferase inhibitor, and combinations thereof; and the gene editing therapy reduces expression of the Lipin-1 gene or a diglyceride acyltransferase gene, wherein the inhibitor is an in vivo gene editing therapy for reducing expression of the diglyceride acyltransferase gene comprises administering to the patient a gene knockdown construct for inhibiting the diglyceride acyltransferase gene, the construct being selected from at least one of an siRNA, a miRNA, an shRNA, an antisense RNA, and an sgRNA, classifiable in class/subclass C12N 2310/20, for example.  If this Group is elected, a further election of species is required as detailed below:

Claims 1-3, 13 and 18 link the inventions of Groups I-IV.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim, claims 1-3, 13 and 18.  Upon the allowance of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise including all the limitations of the allowable linking claim(s) will be entitled to examination in the instant application.  Applicant(s) are advised that if any such claim(s) depending from or including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

The inventions are distinct, each from the other, because of the following reasons:
Searching the inventions of Groups I and II together would impose a serious search burden.  Although the methods of Groups I and II are related as they involve a method of promoting axon regeneration in a patient, comprising: administering a therapeutically effective amount of an inhibitor compound to the patient or administering a gene editing therapy to the patient, wherein the inhibitor compound is selected from the group consisting of a Lipin-1 inhibitor, a diglyceride acyltransferase inhibitor, and combinations thereof; and the gene editing therapy reduces expression of the Lipin-1 gene or a diglyceride acyltransferase gene, they are patentably distinct from each other.  Although there are no provisions under the section for "Relationship of Inventions" in MPEP 806.05 for inventive groups that are directed to related methods, restriction is deemed to be proper because these methods appear to constitute patentably distinct inventions for the following reasons:  Independent searches of the prior art would be required that would constitute a serious burden on the Examiner because a search of the method of using the Lipin-1 compound inhibitor of Group I is not necessary coextensive with the method of using the diglyceride acyltransferase compound inhibitor of Group II.  Because these Group sets utilize unique and different compositions, the inventions are also therefore not obvious variants, and have a materially different design.  Furthermore, because these Group sets utilize unique and different compositions, the prior art applicable to one Group would not likely be applicable to another Group and the inventions in each Group are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Accordingly, restriction between these Groups is considered proper.  
Searching the inventions of Groups III and IV together would impose a serious search burden.  Although the methods of Groups III and IV are related as they involve a method of promoting axon regeneration in a patient, comprising: administering a therapeutically effective amount of an inhibitor compound to the patient or administering a gene editing therapy to the patient, wherein the inhibitor compound is selected from the group consisting of a Lipin-1 inhibitor, a diglyceride acyltransferase inhibitor, and combinations thereof; and the gene editing therapy reduces expression of the Lipin-1 gene or a diglyceride acyltransferase gene, they are patentably distinct from each other.  Although there are no provisions under the section for "Relationship of Inventions" in MPEP 806.05 for inventive groups that are directed to related methods, restriction is deemed to be proper because these methods appear to constitute patentably distinct inventions for the following reasons:  Independent searches of the prior art would be required that would constitute a serious burden on the Examiner because a search of the method of using the in vivo gene editing therapy for reducing expression of Lipin-1 gene comprises administering to the patient a gene knockdown construct for inhibiting the Lipin-1 gene, the construct being selected from at least one of an siRNA, a miRNA, an shRNA, an antisense RNA, and an sgRNA of Group III is not necessary coextensive with the method of using the in vivo gene editing therapy for reducing expression of the diglyceride acyltransferase gene comprises administering to the patient a gene knockdown construct for inhibiting the diglyceride acyltransferase gene, the construct being selected from at least one of an siRNA, a miRNA, an shRNA, an antisense RNA, and an sgRNA of Group IV.  Because these Group sets utilize unique and different compositions, the inventions are also therefore not obvious variants, and have a materially different design.  Furthermore, because these Group sets utilize unique and different compositions, the prior art applicable to one Group would not likely be applicable to another Group and the inventions in each Group are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Accordingly, restriction between these Groups is considered proper.  
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.  Also, because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the Examiner if restriction were not required because the inventions require a different field of search (see MPEP 808.02), restriction for examination purposes as indicated is proper. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).




******
Election of Species
	This application contains claims directed to the following patentably distinct species of the claimed inventions: The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
	If Group III is elected, Applicant is required to elect a single molecular embodiment of in vivo gene editing therapy for reducing expression of the Lipin-1 gene being selected from at least one of an siRNA, a miRNA, an shRNA, an antisense RNA, or an sgRNA for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) in vivo gene editing therapy for reducing expression of the Lipin-1 gene being selected from at least one of an siRNA, a miRNA, an shRNA, an antisense RNA, or an sgRNA from claims 8 and 19.  
	If Group IV is elected, Applicant is required to elect a single molecular embodiment of in vivo gene editing therapy for reducing expression of the diglyceride acyltransferase gene being selected from at least one of an siRNA, a miRNA, an shRNA, an antisense RNA, or an sgRNA for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) in vivo gene editing therapy for reducing expression of the diglyceride acyltransferase gene being selected from at least one of an siRNA, a miRNA, an shRNA, an antisense RNA, or an sgRNA from claims 12 and 20.
	There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.



/TERRA C GIBBS/Primary Examiner, Art Unit 1635